Bronson, J.
(specially concurring). I concur in the affirmance of the judgment. The alleged negligence of the defendant is based upon the failure to furnish sufficient assistance to the plaintiff in doing the work assigned to him. Upon the whole record I am of the opinion that the evidence adduced, although not strong, was sufficient to form a question of fact for the jury in this regard. Likewise, plaintiff’s contributory negligence and his assumption of the risk were questions of fact for the jury.- The instructions of the trial court were fairly given; upon the record the verdict may not be held by this court excessive. Pursuant to chapter 179, Laws 1917, commonly termed the Anti-ambulance Chasing Act, it was not necessary for the plaintiff to deposit in court the moneys received in settlement.
Grace, J., concurs.